Citation Nr: 1229118	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-38 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for a postoperative fusion cervical spine fracture/dislocation (cervical spine disability), rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel








INTRODUCTION

The Veteran had active service from October 1986 to October 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Winston-Salem, North Carolina, Regional Office's (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence of record suggests that the Veteran began receiving VA outpatient care contemporaneous with the submission of his claim for increase.  These records should be associated with the claims file.  At the same time, in light of the likely outstanding records, the October 2008 VA cervical spine examination must be supplemented to allow a fully informed evaluation of the disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding VA cervical spine treatment and/or hospitalization records related to the Veteran, dated since September 2008.  All development efforts and any negative response(s) should be associated with the file.   

2.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for an appropriate VA examination, at the Asheville, North Carolina, VA Medical Center if possible, (as requested by the Veteran) to determine the nature, extent, frequency and severity of any orthopedic and neurological impairment related to the cervical spine disability.  The claims folder should be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the cervical spine disability and its manifestations, including the Veteran's account of symptomatology.  Then, the examiner should identify all cervical spine pathology found to be present.  

The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical spine/neck.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy related to the cervical spine disability found to be present, as well as any other pathology, to include but not limited to headaches, which may be present.  

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


